DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the reference of record teach “wherein said coupling includes moving said button of said connector latch from an undeflected position to a second position and to said preloaded position, wherein when said connector latch is in said second position, said first surface of said button is below said first surface of said first housing, and said first surface of said button does not engage said first surface of said first housing” in combination with remaining limitations in Claim 12.
UPSON et al. (U.S. Patent Publication No. 2016/0372867) is still the closest art to the claimed invention, however, it does not teach the aforementioned allowable subject matter.  Even if the two positions of the latch shown in Fig. 31 and Fig. 32 of UPSON et al. are considered “the second position” and “the preloaded position” respectively, which would teach the aforementioned allowable subject matter, UPSON et al. would fail to teach the previous claimed limitation “wherein said upper surface of said button is below said upper surface of said first housing when said button is in said preloaded position.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        3/31/2021